 

Case 1:19-mr-00908-BPB Document 3 Filed 08/05/19 Page 1 of 3

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the

District of New Mexico

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

ZECHARIAH T. FREEMAN
DOB 05/20/1976

  

Case No. \Q- me 0%

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of New Mexico

 

(identify the person or describe the property to be searched and give its location):

ZECHARIAH T. FREEMAN, DOB 05/20/1976

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

Cell Phone of ZECHARIAH T. FREEMAN, DOB 05/20/1976, telephone number 505-203-9422; text messages between
FREEMAN & MORIAH SMITH, 505-261-2437. Text messages between FREEMAN & ZIA FACULJAK, 505-974-6019 and
any messages containing information about 15-16 Jun 19 and any messages and call log from 18 Jun 19.

YOU ARE COMMANDED to execute this warrant on or before 1) S - / ¢ - Z 0 / ? (not to exceed 14 days)
pw in the daytime 6:00 a.m. to 10:00 p.m. Oat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

(United States Magistrate Judge)

( Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

QO for days (not to exceed 30) © until, the facts justifying, the later specific date of

 

Date and time issued: 0 ¥-O/-2o, 5 @ L235 pan Co

udge '§ signature

City and state: Absyorssee, WN B. é v/ b C16ONeS

Printed name and title
 

 

Case 1:19-mr-00908-BPB Document 3 Filed 08/05/19 Page 2 of 3

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
IA- MR- 40¢ Z Bug 19 / 10S Zechariah F yewman

 

Inventory made in the presence of : “

SR Foul thrashey

 

Inventory of the property taken and name of any person(s) seized:

 

See attached Invertory———

 

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

 

Date: ZAYG 19 _ ALLCC Ct Lf TL

Executing officer's signature

SA Melly Bloor >

Printed name and title

 

 
 

Case 1:19-mr-00908-BPB Document 3 Filed 08/05/19 Page 3 of 3

DEPARTMENT OF THE AIR FORCE
AIR FORCE OFFICE OF SPECIAL INVESTIGATIONS
Detachment 814
Kirtland Air Force Base, New Mexico

 

02 August 2019
MEMORANDUM FOR RECORD

FROM: Special Agent in Charge, AFOSI Det 814

SUBJECT: Inventory of Property Seized

1. This memorandum is attached to the federal search warrant for case number 19-MR-908, yw JO} \
authorized by the Hon. Paul Briones on 01 Aug 19. The warrant was executed on<+Nev-t8 at 2 m

0912 hrs local time. This memorandum serves as a complete inventory of all property taken

pursuant to the warrant.

2. The following items were seized:

1. (2) Buccal swabs containing FREEMAN’s DNA

3. I declare under penalty of perjury that this inventory is correct and was returned along with the
original warrant to the designated judge.

2. Avg !5 - MVC LA>AN .
(Date) MOLLY K. BLOOM, SA, USAF

Special Agent, AFOSI Det 814

EYES OF THE EAGLE
Page 1 of 2
